DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2012/0127731 A1) in view of Wright (US 2007/0064433 A1).
In regard to claim 1, 17, and 19, Masuda discloses a built-in illumination apparatus, comprising: 
a light fixture unit (11) that includes an outer contour portion (41) and a socket (42), wherein the outer contour portion is configured to be built in a wall portion including a ceiling (12), 
the socket portion includes (applicant’s Figure 5 is included after rejection and contrasted with Masuda Figure 2 with close up of element 42, and in particular first fitting portion 67/67b): 
a socket portion body (59); 
a first fitting portion (67/67b) on an inner peripheral surface of the socket portion body; 
a first guide (1st Guide) on the inner peripheral surface of the socket portion body; and 
a second guide (2nd Guide—lip leading into fitting portion) connected to the first guide, and the first fitting portion is at a counterclockwise position (this is relative based on viewing axis—i.e. it is clockwise along the negative Z axis and counterclockwise along the positive Z axis is the Z axis goes down the center of the lamp) in a circumferential direction relative to the second guide such that the first fitting portion is connected to the second guide; and 
a light source unit (21) that includes a light source section (22), and a second fitting portion (25-30), wherein the light source section is configured to emit light for illumination, the second fitting portion is configured to detachably fit with the first fitting portion, the first guide and the second guide are configured to guide the second fitting portion to the first fitting portion, and the light source unit is insertable in the outer contour portion. (Figure 1, 2, and 4 and Annotated Figure 2 below/Applicant’s Figure 5; see at least [0013]-[0022])
Masuda fails to disclose an additional functional section.
Wright teaches an additional functional section, the additional functional section having at least one of a sound output function (a speaker—mainly a tweeter), a sound collection function, or an imaging function, as recited in claim 1, the light source unit further includes a casing (the base the LEDs are provided on is at least a casing), the light source section is an annular light source section (as depicted—the LEDs are in a ring), and the additional functional section is at a center position of the annular light source section in the casing (as depicted), as recited in claim 17, and that the additional functional section comprises at least one of: a speaker having the sound output function (a tweeter); a projector having a projection function; a camera having the imaging function; and a microphone having the sound collection function, as recited in claim 19. (Figure 1; see at least [0016]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the light source section of Masuda with that of Wright in order to provide an audio device to the lighting device. 

    PNG
    media_image1.png
    439
    446
    media_image1.png
    Greyscale

Applicant’s Figure 5: The first fitting portion is a recess with a vertical guide with a lip portion.



    PNG
    media_image2.png
    442
    632
    media_image2.png
    Greyscale

Masuda Figure 2, Zoomed onto Socket 42: The same element is disclosed as the applicant, wherein the first fitting portion is a recess with a vertical guide with a lip portion.

In regard to claim 2, Masuda discloses that the second fitting portion includes a blade portion (29) configured to detachably fit with the first fitting portion. (Figure 4; see [0018])

In regard to claim 3, Masuda discloses that the second fitting portion further includes a fitting portion body (25) having a side peripheral surface, and the blade (the blade portion 29 is clearly disposed on the side peripheral surface). (Figure 4; see [0018])

In regard to claim 4, Masuda discloses that the first guide and the second guide are configured to guide the blade portion to the first fitting portion. (Figure 4; see [0018])

In regard to claim 5, Masuda discloses that the first guide is configured to guide movement of the blade portion based on movement of the light source unit, and the second guide is configured to guide rotation of the blade portion based on rotation of the light source unit. (Figure 4; see [0018] and [0027])

In regard to claim 6, Masuda discloses that the light source unit is configured to move in an insertion direction (toward the first fitting portion) for insertion of the light source unit in the outer contour portion (its placed in the space defined by the outer contour), the second guide (67) is further configured to guide the blade portion (its configured to receive it and allow the blade to turn into it) from the first guide to the first fitting portion based on the rotation of the light source unit in a first rotation direction (this is understood to simply mean that rotation of the light source unit in the fitting pulls the unit toward the first fitting), the second guide includes an inclined portion at a position connected to the first guide, and the inclined portion is inclined toward the insertion direction in the first rotation direction (“inclined,” without more definitive defined geometry in the claim, will nearly always be very broad as BRI of the term and the abundance of varying dictionary and math definitions leads to allowing for any slope to be considered “inclined”). (Figure 4; see [0018] and [0027])

In regard to claim 7, Masuda discloses that the light source unit is configured to mvoe in an insertion direction (toward the first fitting portion) for insertion of the light source unit in the outer contour portion (its placed in the space defined by the outer contour), the second guide is further configured to guide the blade portion from the first fitting portion to the first guide based on the rotation of the light source unit (same as in claim 6—i.e. the guide pulls the unit toward the first fitting) in a second rotation direction1, the first fitting portion includes a bottom portion inclined toward the insertion direction in the second rotation direction (again, as above, “inclined” is problematic in a claim without additionally defined geometry—there are many surfaces of the first fitting portion and they can all be said to be “inclined” as claimed), the blade portion includes a facing surface (it is three dimensional—at least one of its surfaces faces as claimed) that faces (“faces” is broader than one would realize—all the “facing surface” needs to do is have a normal in that direction) the bottom portion in a case where the blade portion is detachably fit with the first fitting portion, the (again, see notes about “inclined”). (Figure 4; see [0018] and [0027])

In regard to claim 8, Masuda discloses that the light fixture unit further includes a first terminal (66), and the light source unit further includes a second terminal (27) configured to electrically connect to the first terminal based on the second fitting portion with the first fitting portion. (Figure 2 and 4; see [0028])

In regard to claim 10, Masuda discloses that the light source unit further includes a casing (26) having a side peripheral surface (surface facing toward first fitting), and the second terminal is on the side peripheral surface. (Figure 4; see [0015]-[0017])

In regard to claim 11, Masuda discloses that the second fitting portion is further configured to thermally connect to the outer contour portion in a case where the second fitting portion is detachably fit with the first fitting portion. (“Thermally connected” is a broad limitation—when it can be properly said under BRI that a distant galaxy is thermally connected with Earth and remain technically true, it’s difficult to determine the proper interpretation of limitation in any context. Indeed, all the elements of the invention are “thermally connected” regardless of the state they are in.)

In regard to claim 12, Masuda discloses that the outer contour portion includes a projection portion (screw 64—it has a projection that projects toward “a side” of the second fitting portion) that projects toward a side of the second fitting portion, and the projection portion is configured to thermally connect to the second fitting portion (again, this is a broad limitation—the Examiner asserts there is a thermal connection). (Figure 2; see [0026])

In regard to claim 13, Masuda discloses that the light source unit further includes a heat transfer portion (30—it should also be noted that “heat transfer portion” can be nearly anything, and if the reference lacked element 30, the Examiner could be permitted to arbitrarily choose non-critical structure to satisfy this claim) configured to transfer, to the second fitting portion, heat from a heat source including the light source section. (Figure 4; see [0018])

In regard to claim 14, Masuda discloses that the heat source includes a first heat source including the light source section (the first heat source being the light sources), and a second heat source different from the light source section (nearly anything else as the claim is broad—the wires and terminals heat up when a current passes through, and any and all elements of the light source will emit black-body radiation, i.e. all elements may be broadly be considered a heat source), the heat transfer portion includes a first heat transfer portion and a second heat transfer portion (a “portion” in a claim does not require the element it refers to be a separate element, that is to say, the heat transfer portion 30 may be arbitrarily sliced in such a manner by the Examiner to provide for both a first and second portion), the first heat transfer portion is configured to transfer heat of the first (this limitation does not prevent the first portion from transmitting from the second heat source), the second heat transfer portion is configured to transfer heat of the second heat source to the second fitting portion (this limitation does not prevent the second portion from transmitting from the first heat source—even if the portions were to be equal portions of the heat transfer portion 30 with no concern for their relation to other elements, they would still satisfy this limitation).

In regard to claim 15, Masuda discloses that the second fitting portion includes a first fitting member (29—there are three, only one of the three was used to anticipate the blade) and a second fitting member (28—there are three, only one of the three was used to anticipate the guide) separated from the first fitting member, the heat of the first heat source is transferred from the first heat transfer portion to the first fitting member, the heat of the second heat source is transferred from the second heat transfer portion to the second fitting member (again, in regard to the broadness of thermal claims, the portions would indeed transfer heat to these elements). (Figure 4; see [0018])

In regard to claim 16, Masuda discloses a light source unit, comprising: 
a light source section (21) configured to emit light for illumination, wherein the light source unit is one of attachable to or detachable from a light fixture unit (11), and the light fixture unit includes: 
(41) to be built in a wall portion including a ceiling (12), and a socket (42) portion that includes (see annotated Figures above from rejection of claim 1): 
a socket portion body (59); 
a first fitting portion (67/67b) on an inner peripheral surface of the socket portion body; 
a first guide (1st Guide) on the inner peripheral surface of the socket portion body; and 
a second guide (2nd Guide—lip leading into fitting portion) connected to the first guide, and the first fitting portion is at a counterclockwise position (this is relative based on viewing axis—i.e. it is clockwise along the negative Z axis and counterclockwise along the positive Z axis is the Z axis goes down the center of the lamp) in a circumferential direction relative to the second guide such that the first fitting portion is connected to the second guide; and 
a second fitting portion configured to detachably fit with the first fitting portion, wherein the first guide and the second guide are configured to guide the second fitting portion to the first fitting portion, wherein the light source unit is insertable in the outer contour portion. (Figure 1, 2, and 4 and Annotated Figure 2 below/Applicant’s Figure 5; see at least [0013]-[0022])
Masuda fails to disclose an additional functional section.
Wright teaches an additional functional section, the additional functional section having at least one of a sound output function (a speaker—mainly a tweeter), a sound collection function, or an imaging function. (Figure 1; see at least [0016])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the light source section of Masuda with that of Wright in order to provide an audio device to the lighting device. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2012/0127731 A1) in view of Wright (US 2007/0064433 A1), and further, in view of Blankestijn et al (US 2012/0106177 A1).
In regard to claim 9, Masuda fails to disclose that at least one of the first terminal or the second terminal includes a leaf spring.
Blankestijn et al teaches a lighting unit connector fitting wherein the first or second terminal a leaf spring. (See [0037])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the leaf spring of Blankestijn et al into the fitting and terminals of Masuda in order to improve connection and retention of the light source unit, providing biased support.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2012/0127731 A1) in view of Wright (US 2007/0064433 A1), and further, in view of Chen et al (US 2014/0119034 A1).
Masuda and Wright fail to disclose that the additional functional section comprises at least one of: a temperature sensor having a temperature detection function; a humidity sensor having a humidity detection function; a vibration sensor having a vibration detection function; and an optical sensor having a light detection function.
Chen et al disclose an optical sensor having a light detection function. (Figure 2 and 3; see at least [0052])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the optical sensor of Chen et al into the combination of Masuda and Wright in order to automate the light, allowing it to activate when it detects the presence of a user.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of record fails to disclose a first guide portion and a second guide portion which guide the second fitting portion into the first fitting portion. The Examiner disagrees.
Reproduced from above, it is clear from Figure 5 of the Applicant’s disclosure and Figure 2 of Masuda, that the applicant’s guide features are well anticipated. In applicant’s Figure 5, there is a first guide portion 34 and a second guide portion 35, with first fitting portion 32. First and foremost, these limitations are broad. When we look to Figure 2 of Masuda, we see that there is a first vertical portion, then a lip which can be interpreted as a second guide, wherein the end of the recess is the first fitting portion. 
The rejection of record is maintained.

    PNG
    media_image1.png
    439
    446
    media_image1.png
    Greyscale

Applicant’s Figure 5: The first fitting portion is a recess with a vertical guide with a lip portion.



    PNG
    media_image2.png
    442
    632
    media_image2.png
    Greyscale

Masuda Figure 2, Zoomed onto Socket 42: The same element is disclosed as the applicant, wherein the first fitting portion is a recess with a vertical guide with a lip portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/           Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The Examiner wants to be clear about why the “second rotation direction” can be said to be disclosed—the prior art reference only teaches one direction of rotation, however, claim 6 and claim 7 share only claim 5 as their antecedent claim, and while “a first rotation direction” was claimed in claim 6, the “first rotation direction” as claimed does not imply any meaning to the “second rotation direction” when recited in claim 7. As such, because the two limitations don’t force an interpretation on the other (i.e. the claim structure doesn’t require that the first is clockwise rotation and the second is counterclockwise rotation), each on their own can be said to be “a” rotation direction. Amendment addressing this issue will likely result in a rejection over 35 USC 103 for obviousness however, as it would have been obvious to a PHOSITA to provide a rotation engagement in both rotation directions.